Title: To John Adams from Daniel Story, 13 March 1799
From: Story, Daniel
To: Adams, John



Sir,
Philadelphia March 13th: 1799

Assured that every degree of progress made in civilization, morality and religion will be pleasing to you, I have taken the Liberty to present the enclosed, which shows the state of Society and Religion in Marietta and its Vicinity—
The necessity of leaving the City, early tomorrow morning deprives me of the pleasure of waiting upon you in Person.—
With sentiments of the greatest esteem and respect, / I am, / Sir, / your most obedient / and very humble Servant

Daniel Story